 1

 2

 3

 4

 5

 6

 7

 8
 9
                    UNITED STATES DISTRICT COURT FOR THE
10                     EASTERN DISTRICT OF CALIFORNIA
11
                            SACRAMENTO DIVISION
12

13
     SACRAMENTO REGIONAL COALITION ) Case No.: 2:18-cv-00878-MCE-AC
14   TO END HOMELESSNESS, JAMES LEE )
     CLARK, AND SACRAMENTO          ) CONSENT DECREE AND FINAL
15   HOMELESS ORGANIZING COMMITTEE, ) JUDGMENT
                                    )
16              Plaintiffs,         )
                                    )
17         v.                       )
                                    )
18                                  )
     CITY OF SACRAMENTO,            )
19                                  )
                Defendant.          )
20                                  )
                                    )
21

22

23

24

25

26

27
28

                          CONSENT DECREE AND FINAL JUDGMENT
                           CASE NO.: 2:18-CV-00878-MCE-AC
 1
             WHEREAS, on November 14, 2017, Defendant City of Sacramento
 2
     (“Defendant”) adopted an anti-solicitation ordinance, Ordinance 2017-0054
 3
     (“Ordinance”), which, among other things, made it a crime to engage in charitable
 4
     solicitation in a variety of public areas; and which was codified at Chapter 8.134 of the
 5
     Sacramento City Code.
 6
             WHEREAS, on April 10, 2018, Plaintiffs filed their Complaint for Declaratory and
 7
     Injunctive Relief (“Complaint”) in this Action (“Action”), ECF No. 1, alleging various
 8
     claims that the Ordinance violated the constitutional rights of people who solicit,
 9
     panhandle, or otherwise ask for immediate help or assistance in the City of Sacramento.
10
             WHEREAS, on July 18, 2018, this Court granted Plaintiffs’ motion for preliminary
11
     injunction in the Action, and entered its Order (“Order”), ECF No. 29, enjoining the
12
     enforcement of the Ordinance.
13
             WHEREAS, Defendant repealed the Ordinance on May 14, 2019.
14
             WHEREAS, the Plaintiffs and Defendant (the “Parties”) agree that Plaintiffs’
15
     commencement and prosecution of the Action was a material cause of the Court’s
16
     issuance of the Order and Defendant’s subsequent repeal of the Ordinance, and of the
17
     substantial change in the relationship between the Parties and the concrete relief
18
     resulting therefrom.
19
             WHEREAS, the Parties have conferred in good faith and have entered into a
20
     Settlement Agreement, that, among other things, contemplates the entry of this Consent
21
     Decree by the Court and the payment by Defendant to Plaintiffs of Plaintiffs’ attorneys’
22
     fees and costs in an amount to be determined by the Court upon timely application by
23
     Plaintiffs.
24
             NOW, THEREFORE, upon the stipulation of the Parties, and good cause
25
     appearing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
26
             1.    Defendant, having repealed the Ordinance, will not seek to adopt an
27
     ordinance that is substantially similar to the Ordinance or to Chapter 8.134 of the
28


                                  CONSENT DECREE AND FINAL JUDGMENT
                                   CASE NO.: 2:18-CV-00878-MCE-AC
                                                   1
 1
     Sacramento City Code to regulate the subject matters at issue in the Complaint.
 2
     Specifically, Defendant will not enact or seek to enforce an ordinance, rule or
 3
     regulations that seeks to prohibit or materially limit the ability of persons to solicit,
 4
     panhandle, or otherwise ask for immediate help or assistance
 5
            2.     Within 14 days of entry of judgment, Plaintiffs may file a bill of costs
 6
     pursuant to Fed. R. Civ. P. 54 and E.D. Cal. Civ. L.R. 292. Within 28 days after entry
 7
     of judgment, Plaintiffs may file a motion for an award of attorney’s fees pursuant to Fed.
 8
     R. Civ. P. 54 and E.D. Cal. Civ. L. R. 293.
 9
            3.     This action is hereby dismissed with prejudice, with the Court retaining
10
     jurisdiction to enforce the terms of this Consent Decree and to award Plaintiffs
11
     attorney’s fees and costs.
12
            IT IS SO ORDERED.
13

14   Dated: January 10, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   CONSENT DECREE AND FINAL JUDGMENT
                                    CASE NO.: 2:18-CV-00878-MCE-AC
                                                    2
